Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 18, 2019

                                       No. 04-18-00723-CR

                                     Michael P. CARACHEO,
                                            Appellant

                                                 v.

                                       The STATE of Texas,
                                             Appellee

                  From the 198th Judicial District Court, Bandera County, Texas
                                   Trial Court No. CR17-040
                          Honorable M. Rex Emerson, Judge Presiding


                                          ORDER
        The appellant’s brief was originally due to be filed on December 17, 2018. The
appellant’s first motion for extension of time was granted, extending the deadline for filing the
brief to January 16, 2019. On January 16, 2019, the appellant filed a motion requesting an
additional extension of time to file the brief until February 15, 2019, for a total extension of sixty
days. The motion is GRANTED. THIS IS THE FINAL EXTENSION OF TIME THAT
THE APPELLANT WILL BE GRANTED. The Appellant’s brief must be filed by February
15, 2019.


                                                      _________________________________
                                                      Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of January, 2019.



                                                      ___________________________________
                                                      KEITH E. HOTTLE,
                                                      Clerk of Court